Citation Nr: 1750703	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for low back strain with degenerative disc disease with central canal stenosis in excess of 10 percent prior to September 11, 2015.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the US Army from August 2008 to May 2010.  

The matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been transferred to the RO in Waco, Texas.  

In March 2017 the Board remanded this claim for additional development.  The requested actions have now been completed and the claim has since been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's low back disability was manifested by forward flexion to, at worst, 80 degrees, with pain on movement and use, and total range of motion of the thoracolumbar spine of 200 degrees, prior to September 11, 2015.  


CONCLUSION OF LAW

For the period prior to September 11, 2015, the criteria for a disability rating in excess of 10 percent for the service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for low back disability during the applicable period, a VA examination was afforded to the Veteran in August 2010.  In June 2017, a VA examiner reviewed the Veteran's records to write an opinion about the Veteran's low back disability based on the VA examination from August 2010.  The Board finds, at a minimum, that the August 2010 VA examination in conjunction with the June 2017 VA review, was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that there was substantial compliance with the March 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Low back strain with degenerative disc disease (DDD) with central canal stenosis 

In a September 2010 rating decision, the RO granted service connection for low back strain at an initial rating of 10 percent with an effective date of May 7, 2010.  In September 2016, the RO increased the rating of the Veteran's low back strain to 40 percent from September 11, 2015.  A rating increase in excess of 40 percent (apart from a period of convalescence during which the Veteran received 100 percent) was denied by the Board in a March 2017 decision.  

After a thorough review of the record, the Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for low back strain DDD with central canal stenosis prior to September 11, 2015.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Here, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.  

In an August 2010 VA examination of the thoracolumbar spine, the Veteran demonstrated forward flexion to 80 degrees, and total range of motion of the thoracolumbar spine to 200 degrees with pain at the extremes of recorded range of motion.  There was no ankylosis reported.  The examiner noted tenderness to light touch of the paravertebral muscles.  The Veteran consistently reported lower back pain at his medical appointments from the time of separation from active duty in May 2010 through September 11, 2015.  

Imaging studies of the Veteran's lower back from April 2012 were "unremarkable."  March 2013 X-rays of the Veteran's lower back showed no significant DDD of the lumbar spine and no change since the previous study.  An MRI from April 2013 showed no significant spinal stenosis or nerve root compression.  

A medical note from 2013 states that the Veteran would perform a forward flexion test of touching his fingers to his knees but would not try to bend any further.  

After the March 2017 remand, the RO obtained an opinion on the Veteran's August 2010 VA spinal examination with respect to Correia factors which were not tested at the time, i.e. weight-bearing, etc.  The June 2017 opinion explained that it was not possible to determine what the outcomes of a test would have been, and that any testing done now would be different due to the fact that the Veteran has undergone surgery.  

The Board acknowledges the Veteran's September 2011 statement in which the Veteran challenged the adequacy of the August 2010 VA examination findings in that the VA examiner did not use a goniometer to measure his range of motion, but rather "eyeballed it.  The Veteran also asserted that the examiner used an old MRI from June 2009 taken at Ft. Riley, Kansas rather than obtaining a new one.  
In this regard, he appeared to be challenging both the examiner's medical conclusions following objective testing, with no evidence other than his unsupported allegations that their findings were inaccurate.  However, the Veteran did not provide any evidence to support his assertions.  Upon review of the examination reports of record which are supported by detailed review of the medical evidence of record, the Board finds that the VA examiner conducted complete examinations and provided the relevant and objective evidence necessary to evaluate the Veteran's disability; thus, the Veteran's unsupported challenge to the examinations are insufficient to render the examinations inadequate.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  Reference to prior medical testing like MRIs is typical of medical examinations to determine the progression of injuries or diseases.  The Board finds the results of the VA examiner to be significantly more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's low back strain prior to October 31, 2015, and against an evaluation in excess of 20 percent for thoracolumbar spine DJD with spinal stenosis after October 31, 2015, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Veteran's lower back condition would not be warranted a higher evaluation of 20 percent because it did not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran currently has service connection for a lumbar spine disability at a 10 percent rating prior to September 11, 2015, and 40 percent from that date with a temporary 100 percent rating from November 16, 2015 to January 31, 2016; left leg radiculopathy at 40 percent from September 11, 2015; right leg radiculopathy at 20 percent from September 11, 2015; and a noncompensable rating for surgical scar.  

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability because it has been productive of symptoms such as painful motion and flare ups-manifestations that are contemplated by the rating criteria.  Additionally, the RO parsed out the Veteran's lower extremity radiculopathy as a separately rated disability.  The Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

"Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  


ORDER

Entitlement to an initial rating for low back strain with degenerative disc disease with central canal stenosis in excess of 10 percent prior to September 11, 2015 is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


